Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Mr. Richard Myers on 3/29/2021.
The application has been amended as follows: 
Cancel claims 1-9, 11, 15, 16, 20-23.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
Applicant’s amendment and arguments filed on 03/08/2021, overcomes the rejection of 14-18, 20-21 under 35 U.S.C. 103 as being unpatentable over Almond et al. (EP 0 617 888, PTO-1449), in view of Coleman (US 7,820,594, PTO-892 of record). The rejection is herein withdrawn.

The instant invention as defined by claims 14, 17, 18 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627